IN THE SUPREME COURT OF THE STATE OF DELAWARE


KAY A. MARTIN,                 §
                               §             No. 312, 2015
    Plaintiff-Below,           §
    Appellant,                 §
                               §             Court Below: Superior Court
    v.                         §             of the State of Delaware
                               §
DOCTORS FOR EMERGENCY,         §             C.A. No. N12C-06-187
SERVICES, P.A., and CHRISTIANA §
CARE HEALTH SERVICES, INC., §
                               §
    Defendants-Below,          §
    Appellees.                 §

                          Submitted: April 27, 2016
                          Decided:   April 29, 2016

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                     ORDER

      This 29th day of April, 2016, after careful consideration of the parties’ briefs

and the record on appeal, and after oral argument, we find it evident that the final

judgment of the Superior Court should be affirmed on the basis of and for the

reasons stated in its transcript rulings dated February 26, 2014 and June 1, 2015.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice